Affirmed and Opinion Filed February 28, 2017




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-01151-CR

                                 EX PARTE DAVID DOWE

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. WX16-90018-J

                             MEMORANDUM OPINION
                          Before Justices Bridges, Evans, and Schenck
                                  Opinion by Justice Bridges
       On September 14, 2016, David Dowe filed an appeal of the trial court’s order denying

him the relief sought by his application for writ of habeas corpus seeking to release him from an

extradition order. Appellant questioned whether a magistrate judge’s rejection, alone, of an

application for writ of habeas corpus was sufficient to support the writ denial. Appellant argued

that because the magistrate judge signed the order adopting the magistrate’s findings and

recommendations, and not the district judge, there was insufficient evidence to support the denial

of the writ of habeas corpus. On February 2, 2017, we issued a memorandum opinion reversing

the trial court’s order denying habeas corpus relief and remanding the case to the trial court for

clarification as to whether the district judge adopted the findings and recommendations of the

magistrate. On February 14, 2017, we received a supplemental clerk’s record that contains an

order, signed by the district judge, that adopts the magistrate’s findings and recommendations
and specifically denies the application for writ of habeas corpus. Thus, appellant’s only issue in

this appeal is now moot.

       Accordingly, we affirm the trial court’s order denying the relief sought by appellant’s

application for writ of habeas corpus.




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE
Do Not Publish
TEX. R. APP. P. 47
161151F.U05




                                               –2–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

EX PARTE DAVID DOWE                                   On Appeal from the Criminal District Court
                                                      No. 3, Dallas County, Texas
No. 05-16-01151-CR                                    Trial Court Cause No. WX16-90018-J.
                                                      Opinion delivered by Justice Bridges.
                                                      Justices Evans and Schenck participating.

        Based on the Court’s opinion of this date, the trial court’s order denying the relief sought
by the application for writ of habeas corpus is AFFIRMED.




Judgment entered February 28, 2017.




                                                –3–